Martin, J.,
delivered the opinion of the court.
The petition states that the plaintiff having delivered to the defendant three hundred eighty-six thousand one hundred bricks, the latter engaged to furnish him with good fire wood at the following rates, viz: for three hundred thirteen thousand six hundred bricks five cords for each thousand; for one hundred seventy thousand five hundred bricks, four cords for each thousand, making together in all one thousand seven hundred fifty-eight cords; that the petitioner after having received five hundred seventeen cords and the delivery of the residue being much delayed, pressed the defendant, who bound himself to deliver weekly forty-five cords, that the cord of wood is worth three dollars; that since the last agreement the defendant has delivered about three hundred ninety cords which leaves a balance due to the plaintiff of seven hundred ninety-eight cords, of the value of two thousand three hundred ninety-four dollars, for which judgment was prayed.
The general issue was pleaded.
The parish court was of opinion that the plaintiff had proved all his allegations except as to the value of the wood, which according to the evidence was worth but two dollars *642and fifty cents per cord, gave judgment for two thousand one hundred ninety-one dollars and fifty-cents.
peiiant makes&no his appeal, and no reason appears from the evidence to hope for suement wi[i be ah finned, and damages allowed as for a fx*ivol^us-a^-
The defendant appealed.
j-fe has ma¿e no effort to sustain his appeal before us. We have carefully examined the evidence and are unable to discover on what grounds he might have reasonably hoped for ° 0 success in this court; the appeal is a frivolous one, ana we / x x think it our duty to accede to the prayer of the appellee for /fomno-AC! aamageS.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed with costs; and that the plaintiff further recover from the defendant, as damages for the frivolous appeal, two hundred nineten dollars and fifteen cents.